April 24, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     WILLIAM DAVID KELLEY, Appellant

NO. 14-12-01058-CR                      V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no reversible error in
the judgment. The Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.